DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on 10/03/2019. Claims 1 through 20 are presently pending and are presented for examination. 	

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 10/03/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
In Specification Paragraph [0029] Page 8 Line 6, “the drive system 312” should be corrected to --the drive system 214-- to stay consistent with the rest of the Specification.
In Specification Paragraph [0037] Page 16 Line 8, “the drive system 218” should be corrected to --the drive system 214-- to stay consistent with the rest of the Specification.
In Specification Paragraph [0045] Page 16 Line 16, “the dynamic profile generator 408” should be corrected to --the dynamic profile generator 508-- to stay consistent with the rest of the Specification.
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  “the acquired data” in Line 7 should be changed to “the data.”  
Claim 3 is objected to because of the following informalities:  “the drive characteristics” in Line 1 should be changed to “the drive characteristic.” 
Claim 10 is objected to because of the following informalities:  “the acquired data” in Line 7 should be changed to “the data.” 
Claim 11 is objected to because of the following informalities:  “the drive characteristics” in Line 1 should be changed to “the drive characteristic.” 
Claim 16 is objected to because of the following informalities:  “the dynamic profiles” in Line 1 should be changed to “the dynamic profile.” 
Claim 17 is objected to because of the following informalities:  “the acquired data” in Line 7 should be changed to “the data.” 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 7, 12-14, and 18 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 recites the limitation "the detected object" in Line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the speed of the subject vehicle" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the detected object" in Line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the detected object" in Line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 is rejected for depending on previously rejected claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adam et al. (US 2019/0061756, hereinafter Adam)
Regarding claim 1, Adam discloses:
A vehicle control system (Abstract) comprising:
a controller to be provided in a subject vehicle (Paragraph [0022]), the controller configured to:
acquire data regarding an identified object ahead of the subject vehicle, wherein the data includes information indicative of a classification of the identified object (Paragraph [0030]);
determine whether the identified object is a stop-go object based on the acquired data (Paragraph [0032], i.e. a traffic light); and 
output a stop-go control in response to the identified object being the stop-go object (Fig. 2; Paragraphs [0032], [0038], and [0040], i.e. a path planning module 50 receiving an object classification and segmentation output 37, e.g. traffic light identification, and outputting a path planning output 51, causing the vehicle to obey traffic laws including a brake control followed by a throttle control at a traffic light), wherein the stop-go control generates a dynamic profile that defines a deceleration and an acceleration of the subject vehicle for automatically performing a stop-go operation (Paragraphs [0041] and [0049], i.e. a brake control followed by a throttle control at a traffic light at a defined threshold for negative acceleration when braking and positive acceleration when throttling).
Regarding claim 2, Adam discloses all of the limitations of claim 1. Additionally, Adam discloses wherein the controller is further configured to determine whether the identified object is a front vehicle based on the classification of the identified object (Fig. 3; Paragraph [0046])  to output a recommended speed based on a drive characteristic of the front vehicle (Fig. 3; Paragraph [0047]).
Regarding claim 3, Adam discloses all of the limitations of claim 2. Additionally, Adam discloses wherein the drive characteristics of the front vehicle includes a speed of the front vehicle, an acceleration of the front vehicle, a position of the front vehicle, or a combination thereof (Paragraph [0047]).
Regarding claim 4, Adam discloses all of the limitations of claim 1. Additionally, Adam discloses wherein the dynamic profile is defined to decelerate a speed of the subject vehicle at a varying deceleration rate to a rest speed and to accelerate the speed of the subject vehicle at a varying acceleration rate to a desired speed (Paragraphs [0041], [0047], and [0049], i.e. a brake control followed by a throttle control at a traffic light at a maximum defined threshold for negative acceleration when braking and a maximum defined positive acceleration when throttling. Acceleration may vary between the two target vehicles’ acceleration).
Regarding claim 5, Adam discloses all of the limitations of claim 1. Additionally, Adam discloses wherein the stop-go object includes at least one of a stop sign, a traffic light, or a moving object (Paragraph [0032], i.e. a traffic light).
Regarding claim 6, Adam discloses all of the limitations of claim 1. Additionally, Adam discloses wherein the controller is configured to maintain a speed of the subject vehicle in response to the identified object not being the stop-go object (Fig. 4; Paragraph [0047], i.e. the host vehicle determining the required velocity and acceleration required to stay between the two vehicles).
Regarding claim 7, Adam discloses all of the limitations of claim 1. Additionally, Adam discloses:

one or more sensors disposed about a front portion of the subject vehicle to detect an object in a front detection area of the subject vehicle (Paragraphs [0030] and [0046]); and
a memory configured to store an object identification repository that includes data regarding different known objects (Paragraphs [0022] and [0032]),
wherein the controller is configured to detect an object based on data from the one or more sensors and the object identification repository (Paragraph [0032]), and to select a classification for the detected object from among a plurality of classifications (Paragraph [0032]).
Regarding claim 8, Adam discloses all of the limitations of claim 1. Additionally, Adam discloses further comprising a memory configured to store a map repository that includes a plurality of traffic maps (Paragraphs [0033] and [0034]), wherein the controller is configured to determine whether a traffic control device is provided ahead of the subject vehicle based on a map of an area being travelled by the subject vehicle, wherein the traffic control device is provided as the stop-go object (Fig. 3; Paragraphs [0034]-[0036], [0038], and [0046], i.e. detecting yield lines from the mapping module and incorporating them by obeying traffic laws while also maintaining the vehicle on the desired path, i.e. following a target vehicle).
Regarding claim 9, Adam discloses all of the limitations of claim 1. Additionally, Adam discloses wherein the dynamic profile is provided in accordance with one of the following: selected from among a plurality of prestored profiles, determined using predefined algorithms, or determined using machine learning algorithm (Fig. 4; Fig. 5; Paragraphs [0048], [0049], and [0057], i.e. a predefined algorithm).
claim 10, the claim(s) recites analogous limitations to claim(s) 1 and 2 above, and is therefore rejected on the same premise
Regarding claim 11, the claim(s) recites analogous limitations to claim(s) 3 above, and is therefore rejected on the same premise
Regarding claim 12, the claim(s) recites analogous limitations to claim(s) 4 above, and is therefore rejected on the same premise
Regarding claim 13, the claim(s) recites analogous limitations to claim(s) 6 above, and is therefore rejected on the same premise
Regarding claims 14 and 18, the claim(s) recites analogous limitations to claim(s) 7 above, and is therefore rejected on the same premise
Regarding claims 15 and 19, the claim(s) recites analogous limitations to claim(s) 8 above, and is therefore rejected on the same premise
Regarding claims 16 and 20, the claim(s) recites analogous limitations to claim(s) 9 above, and is therefore rejected on the same premise
Regarding claim 17, the claim(s) recites analogous limitations to claim(s) 1 and 2 above, and is therefore rejected on the same premise
Adam further teaches:
A method for performing an adaptive cruise control (Paragraph [0045]), wherein the method comprising:
…
maintaining a speed of the subject vehicle at a desired speed in response to the identified object not being the stop-go object or the front vehicle (Paragraph [0032], i.e. false positives that exist in an urban environment, e.g., manhole covers, bridges, overhead trees or light poles, and .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Timmons et al. (US 2011/0190972) teaches a method to operate a vehicle during a grid-lock traffic condition includes monitoring a vehicle speed, tracking a target vehicle in proximity of the vehicle including monitoring a range to the target vehicle, monitoring activation of a grid unlock mode when the vehicle speed is less than a threshold grid-lock speed, monitoring a location of the vehicle based upon data from a GPS device, monitoring a distance envelope with respect to the vehicle, and controlling operation of the vehicle while the vehicle speed remains less than the threshold grid-lock speed based upon the vehicle speed, the range to the target vehicle, the location of the vehicle, and the distance envelope (Abstract). Ferguson et al. (US 9914452) teaches detecting and responding to objects in a vehicle's environment (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL REICH whose telephone number is (571) 272-5286.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.T.R./Examiner, Art Unit 3663                                                                                                                                                                                                        
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        6/18/2021